Case 2:65-cv-15556-ILRL-JVM Document 1639 Filed 08/07/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF LOUISIANA

JOYCE MARIE MOORE, ET AL                                                       CNIL ACTION NO.: 65-15556
          Plaintiffs,

           VERSUS                                                              SECTION'oB"             (l)
TANGIPAHOA PAzuSH SCHOOL BOARD                                                 ruDGE IVAN L.R. LEMELLE
                      Defendant.

*****rl€{(rl.***t(rl.r|€:|€*{.:1.*{<{.r|<{.**{<{€rl.**{.*.{<{.*.*:|<*{.**,1.{.***t*:}*****{.{.{.{.****,1.t}***,l.tt({.:1.{.,t
                                            NOTICE OF COMPLIANCE

           MAY IT PLEASE THE COURT, on July 30,2020, a hearing was held in                                                      open

Court in the above referenced matter. At that time, the Court ordered that the Tangipahoa

Parish School Board obtain information/datathat the Court requested and distribute same

to the Court, all              counsel, the Court Compliance Officer, and the Desegregation

Implementation Officer no later than August 6,2020.

           On that same date, July 30, 2020, undersigned counsel sent to the Court

Compliance Officer, all counsel for the Plaintiffs, and the Desegregation Implementation

Officer, all documentation that was ordered to the distributed. The Court Compliance

Officer informed undersigned that he had submitted same to the Court. In addition, later

that evening, the Court Compliance Officer also sent the same documentation that was

sent by the Tangipahoa Parish School Board and that information was also sent to all

counsel for the Plaintiffs and to the Desegregation Implementation Officer.

           The only information/data that was not sent to the Court that was requested were

reports that the Court asked                   if   the State Department had regarding state rankings of

school districts and percentages ofblack and non-black students and teachers across the

state. The Louisiana Department                     of Education has informed the Superintendent, Melissa
Case 2:65-cv-15556-ILRL-JVM Document 1639 Filed 08/07/20 Page 2 of 2



Stilley, that they do not publish a report with rankings of counts of black and non-black

students and teachers. Therefore, those reports do not exist and are not attainable by the

Superintendent.

       On Monday, August 3,2020, undersigned counsel sent an e-mail to all counsel for

Plaintiffs, the Court Compliance Officer and the Desegregation Implementation Officer

to confirm that all counsel and the Desegregation Implementation Officer had received

the documentation sent by undersigned counsel and by the Court Compliance Officer. To

date, Defendant has not received any notification that those documents were not received.

       WHEREFORE, Defendant, Tangipahoa Parish School Board submits that            it   has

fully complied with the Court's Order of July 30,2020 and all information/data that is

attainable has been acquired and distributed.

                                      TANGIPAHOA PARISH SCHOOL BOARD

                                            By Attorneys,

                                            ls/ Ashlev Edwards Bass
                                            Ashley Edwards Bass (Bar RoII24364)
                                            Cashe Coudrain & Bass
                                            P. O. Drawer 1509
                                            Hammond, LA70404-1509
                                            Telephone: (985) 542-6848
                                            E-mail: aeb@ccbattorneys.com




                                                2
